Citation Nr: 1207076	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to August 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that there are outstanding VA medical records, to include those associated with the initial diagnosis of chronic obstructive pulmonary disease (COPD) in February 1999 and those associated with pulmonary function tests (PFT) in 2010.  These records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The record also suggests that there are outstanding private medical records, namely those associated with examination by Dr. P.  The Board acknowledges that the Veteran reported that he would submit these records but has failed to do so.  Because the matter is being remanded, the Board finds the Veteran should again be asked to submit either the records or an authorization to release the records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ensure that all outstanding, available VA treatment records are associated with the record, to include those associated with the initial diagnosis of COPD in 1999 and the PFT in 2010.  If any record is not available, so inform the Veteran.

2.  Ask the Veteran to identify all non-VA medical care providers who provided evaluation or treatment for his pulmonary disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If any record is not available, so inform the Veteran.

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



